Blake, C. J.
This is an appeal from an order overruling the motion for a new trial and the judgment. The transcript does not contain a specification of errors or bill of exceptions, and the action of the court below which is complained of relates solely to a motion for a new trial and cannot be reviewed. The practice of this court has been uniform upon the subject. (Taylor v. Holter, 2 Mont. 476; Bass v. Buker, 6 Mont. 442; *439Raymond v. Thexton, 7 Mont. 299, and eases cited.) It is therefore ordered and adjudged that the appeal be dismissed without prejudice.

Dismissed,

Harwood, J., and De Witt, J., concur.